Case 2:18-cv-13789-JMV-JBC Document 29 Filed 11/27/19 Page 1 of 2 PageID: 495




   Jason J. Ranjo
   Associate
   +1.609.919.6669
   jason.ranjo@morganlewis.com




   November 27, 2019

   VIA ECF

   Hon. John Michael Vazquez, U.S.D.J.
   Martin Luther King Building & U.S. Courthouse
   50 Walnut Street, Courtroom PO 03
   Newark, NJ 07101

   Re:      Wanda Wilson v. JP Morgan Chase, et al.,
            Case No.: 2:18-cv-13789-JMV-JBC

   Dear Judge Vazquez:

   We represent Defendants JPMorgan Chase Bank, N.A. and Jamie Dimon (collectively,
   “Defendants”) in the above-referenced matter, and we write in response to Plaintiff’s letter
   of November 26, 2019, requesting to re-file her Opposition to Defendants’ Motion to Dismiss
   the First Amended Complaint. Plaintiff purports to make this request in order to “conform”
   her Opposition to the Local Civil Rules. Defendants oppose this request as the filing of a
   re-written Opposition would be severely prejudicial.

   As the Court is now aware, Plaintiff’s Opposition is 48 pages in length—at 12-point, Times
   New Roman font1—and drastically over the 30-page limit prescribed by Local Civil Rule
   7.2(b). Plaintiff did not seek advance leave from the Court to file an over-length brief, as
   required. Nor does she ask the Court to accept her improper Opposition, nunc pro tunc.
   Rather, Plaintiff seeks to re-write her brief after Defendants filed their Reply, which devoted
   valuable space alerting the Court to the Opposition’s procedural defects and requesting that
   it be stricken. While that alone prejudiced Defendants, an amended brief would only
   compound the issue.

   First, Plaintiff asks to “resubmit” a modified Opposition after having reviewed the arguments
   advanced in Defendants’ Reply and with an opportunity to improperly address those
   arguments. This tactic can only be intended as an impermissible attempt to file a sur-reply.
   Moreover, the filing of a revised Opposition—regardless of the arguments advanced
   therein—would require Defendants to expend valuable time and resources drafting another
   Reply.

   1
         We note that Plaintiff’s Opposition appears to be in a font even smaller than 12-point, which,
         in itself, is impermissible under the Rules and makes her brief ever more over-length.
                                             Morgan, Lewis & Bockius                LLP
                                             502 Carnegie Center
                                             Princeton, NJ 08540-6241                +1.609.919.6600
                                             United States                           +1.609.919.6701

                                             A Pennsylvania Limited Liability Partnership | Steven M. Cohen, Partner-in-Charge
Case 2:18-cv-13789-JMV-JBC Document 29 Filed 11/27/19 Page 2 of 2 PageID: 496


   Hon. John Michael Vazquez, U.S.D.J.
   November 27, 2019
   Page 2

   While Defendants maintain that Plaintiff’s unnecessarily voluminous Opposition is improper,
   the prospect of an amended brief poses more significant concerns. For those reasons alone,
   Defendants hereby withdraw their challenge to Plaintiff’s blatant violation of the prescribed
   page limit and consent to the over-length Opposition as initially filed.

   We greatly appreciate the Court’s consideration of this matter.

   Respectfully submitted,

   s/ Jason J. Ranjo
   Jason J. Ranjo

   JJR/inb
   cc:     All counsel of record via ECF.
